Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 20, 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 4, 20, 27 and 28 discloses limitation with regards to the polymer extruded as well as the decorative film laminated to the extruded polymer. These claims further limit the material being worked upon while the claimed are directed to an apparatus. According to section 2115 of the MPEP, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 - 5, 7 - 10, 12, 13, 15, 20, 27, 28, 38 - 40, 43 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill et al (US 2013/0025774) in view of Lemay et al (US 2017/0182697).
With regards to claim 1, Neill discloses a system for creating an extruded article having a decorative surface effect (Abstract) comprising:
An extruder configured to provide a viscous material (paragraph 23)
A die positioned downstream from the extruder for forming the stream of viscous material into the extruded article (Figure 1 item 12)
A calender having a set of rolls positioned downstream from the die for smoothing the extruded article after it is released by the die, in use the extruded article released by the die being fed through the set of rolls of the calender in a specific feed order, the set of rolls being configured for affecting a temperature of the extruded article (Figure 1 items 16a – 16c)
A film applicator configured to cooperate with the calender (Figure 1 item 50) for applying a decorative plastic film to a surface of the extruded article (Figure 1 item 22), where the film applicator includes:
A film feeder configured to direct the decorative plastic film to position on a surface of the decorative plastic film opposite the surface of the extruded article (Figure 1 items 18 and 56), where the die (Figure 1 item 12) is positioned between the extruder (paragraph 23) and the film applicator (Figure 1 item 50)
An output assembly downstream from the calender for directing the extruded article to which the decorative film has been applied towards an accumulation area (paragraph 24)
Neill fails to explicitly disclose a feed block positioned downstream from the extruder for receiving the viscous material and releasing a stream of viscous material.
Lemay discloses a process and system for creating color effects in extrudable material (Abstract) in the same field of endeavor as Neill, where Lemay teaches that the system comprises an extruder module for providing a viscous providing a viscous material (Figure 1 items 106, 1201 and 120N), a feed block module positioned downstream from the extruder for receiving the viscous material and releasing a stream of viscous material (Figure 1 item 104) and a die positioned downstream from the feed block module (Figure 1 item 102).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a feed block in a system for creating an extruded article, as suggested by Lemay, in Hicks’s system. The rationale being that, as stated by Lemay, it provides an extrusion process for producing visually appealing color effects in extrudable material such as plastic and metal (paragraph 7).
With regards to claim 2, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the viscous material is a viscous plastic material (paragraph 21)
With regards to claim 3, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the viscous plastic material is formed of at least one of polyethylene, polypropylene, acrylic, nylon, polystyrene, polyvinyl chloride and polycarbonate (paragraph 21).
With regards to claim 4, the teachings of Neill and Lemay are presented above. Additionally Lemay teaches that the viscous plastic material is formed of high-density polyethylene (HDPE) (paragraph 72).
With regards to claim 5, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film feeding mechanism includes positioning members between adjacent rolls in the set of rolls of the calendar (Figure 1 item 56), the adjacent rolls being configured to urge the surface  of the decorative plastic film toward the opposed surface of the extruded article to bond the decorative plastic film to the extruded article (as seen in Figure 1 items 16b and 16c).
With regards to claim 7, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film feeding mechanism includes pressure rolls positioned downstream from the calender to urge the surface of the decorative plastic film toward the opposed surface of the extruded article to bond the decorative plastic film to the extruded article (Figure 1 items 16b and 16c).
With regards to claim 8, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film applicator further includes heaters configured to heat the decorative plastic film to cause the decorative plastic film to be thermally bonded to the extruded article (Figure 1 item 18, paragraphs 29 and 40).
With regards to claim 9, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film applicator is configured to cause the decorative plastic film to be chemically bonded to the extruded article (paragraph 32).
With regards to claim 10, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film feeding mechanism is configured to cooperate with the calender to direct the decorative plastic film through the rolls of the calender in a specific film feed order (as seen in Figure 1).
With regards to claim 12, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the specific feed order and the specific film feed order are characterized by different sequences of pairs of adjacent rolls of the calender between which the extruded article and the plastic film are fed (Figure 1 items 16a – 16c).
With regards to claim 13, the teachings of Neill and Lemay are presented above.  Additionally Neill teaches that a specific sequence of pairs of adjacent rolls of the calender between which the extruded article is fed includes at least one pair of adjacent rolls which is omitted from the specific sequence of pairs of adjacent rolls between which the plastic film is fed (Figure 1 items 16a and 16b).
With regards to claim 15, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that at least some rolls in the set of rolls are configured for cooling the temperature of the extruded article to no more than between about 250°F and about 450°F to allow the decorative plastic film to thermally bond with the extruded article (paragraphs 23 and 37).
With regards to claim 20, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the decorative plastic film is comprised at least in part of one of polyvinyl chloride, polyethylene, poly(methyl methacrylate), acrylic and polypropylene (paragraphs 21 and 26).
With regards to claim 27, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the decorative plastic film includes an ink-based decorative element (paragraph 27).
With regards to claim 28, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the ink-based decorative element covers a portion of the decorative plastic film and where another portion of the decorative plastic film is characterized by an absence of ink-based decorative elements (paragraph 27).
With regards to claim 38, the teachings of Neill and Lemay are presented above. Additionally Neill and Lemay teaches that the output assembly includes cutting elements configured for cutting the extruded article into individual sheet portions (Neill: paragraph 24; Lemay: paragraph 122).
With regards to claim 39, the teachings of Neill and Lemay are presented above. Additionally Lemay teaches that the decorative plastic film includes a specific graphical pattern (paragraphs 122 – 124). While Neill and Lemay fail to explicitly disclose that the output assembly includes optical sensors, Lemay discloses that the system comprises controls to adjust the color pattern by adjusting the flow rate (paragraphs 85 and 138). Lemay also illustrates data obtained by what would be considered an optical sensor or camera (Figures 5A and 5B). One of ordinary skills in the art would appreciate that in order to properly control the color pattern of the final product, as intended in the art of Lemay, it would require an optical sensor configured for gathering data conveying graphical information associated with the extruded article to which the decorative plastic film has been applied to detect a position of the specific graphical pattern and control the cutting elements at least in part based on the position of the specific graphical pattern.
With regards to claim 40, the teachings of Neill and Lemay are presented above. Additionally Lemay teaches that the processing module programmed for controlling the cutting elements at least in part based on the detected position of the specific graphical pattern to prevent cutting through the specific graphical pattern when cutting the sheet (paragraphs 122 – 124).
With regards to claim 43, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film applicator is configured to apply one or more specific treatments to the decorative plastic film prior to positioning the decorative plastic film opposite the surface of the extruded article (paragraphs 29 - 31).
With regards to claim 49, the teachings of Neill and Lemay are presented above. Additionally Neill teaches that the film assembly is configured to heat the decorative plastic film to increase a level of adhesion between the decorative plastic film and the extruded article (Figure 1 item 18, paragraphs 29 and 40).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neill et al (US 2013/0025774) in view of Lemay et al (US 2017/0182697) as applied to claim 1 above, and further in view of Ohanesian (US Patent 6,364,989).
With regards to claim 17, the teachings of Neill and Lemay are presented above. While Neill and Lemay discloses a decorative film, they fail to disclose that at least some rolls in the set of rolls have a textured outer surface.
Ohanesian discloses a method and apparatus for laminating a decorative lamination film to an extruded substrate (Abstract), in the same field of endeavor as Neill and Lemay, where Ohanesian discloses rolls that have a textured outer surface configured for imparting a three-dimensional texture on the surface of the extruded article to which the decorative plastic film is applied, textured outer surface of the at least some rolls including projections for creating the three-dimensional texture on the surface of the extruded article (column 3 lines 43 – 47).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a roll with a textured outer surface, as suggested by Ohanesian, in Neill and Lemay’s system. The rationale being that, as stated by Ohanesian, it allows to impart a desired texture to the decoratively enhanced product (column 3 lines 43 – 47).
With regards to claim 18, the teachings of Neill, Lemay and Ohanesian are presented above. Additionally Lemay discloses that the decorative plastic film includes one or more graphical elements (paragraph 24). Meanwhile Ohanesian discloses that the textured outer surface of the rolls is configured to complement the one or more graphical elements of the decorative plastic film (column 3 lines 43 – 47).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 5, 7 - 10, 12, 13, 15, 17, 18, 20, 27, 28, 38 - 40, 43 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746